Citation Nr: 0333395	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  02-03 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased disability rating for service-
connected traumatic arthritis of the left ankle with old 
healed fracture and sublimation of the astragalus bone, with 
residual scar, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  

Service connection was granted for scar of the left leg and 
fracture of the leg in an April 1947 rating decision; a 
noncompensable disability rating was assigned.  A November 
1947 rating decision redesignated the service-connected 
disability as traumatic arthritis of the left ankle with an 
old healed fracture and sublimation of the astragalus bone, 
with residual scar and assigned a 10 percent disability 
evaluation.  

In May 2000, the veteran filed a claim of entitlement to an 
increased disability rating.  This case comes before the 
Board of Veterans' Appeals (the Board) on appeal of an August 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (the RO) which denied an 
increased evaluation for the service connected left ankle 
disability.
 

FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's service-connected left ankle disability is 
productive of pain and causes marked limitation of motion.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 20 percent for 
service-connected left ankle disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased disability rating for his 
service-connected left ankle disability, which is currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003). 

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].
  
After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claim in the March 
2002 Statement of the Case.  

Crucially, in June 2001, the Board sent the veteran a letter, 
with a copy to his representative, in which he was informed 
about what VA's responsibilities were and what his 
responsibilities were in adjudicating the increased rating 
claim.  He was informed that VA would obtain any VA medical 
records or other medical treatment records that the veteran 
told VA about if sufficient information was provided but that 
it was ultimately the veteran's responsibility to support his 
claim with appropriate evidence.  The veteran was told to 
submit any additional information or evidence within 60 days 
of the date of the letter but was also told that he had one 
year from the date of the letter to submit information or 
evidence in order for VA to pay benefits from the date that 
the claim was received.  The veteran did not submit any 
additional pertinent medical evidence.  

The Board also notes that, in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs (PVA) , 345 F.3d 1334 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify letter is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

However, the factual scenario in the PVA case is inapplicable 
to the specific circumstances of this case.  The Federal 
Circuit was concerned with the "premature denial" of a 
claim before the one-year period for submitting evidence had 
expired.  In other words, the Federal Circuit wanted to 
ensure that a claimant had sufficient time to submit evidence 
before an adjudication was made.  Here, the veteran has had 
over three years to submit evidence in support of his claim 
since the original rating decision in August 2000 and over 
two years since the June 2001 letter was sent.  It now 
appears that VA has all the information needed to decide the 
case, and the veteran has not intimated that additional 
development would aid his case.   It therefore appears 
pointless to require the veteran and VA to wait still longer 
to adjudicate this appeal when it is clear that no additional 
evidence is forthcoming.

In short, since this veteran has, as a matter of fact, been 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear that he has nothing further to 
submit, the adjudication of his claim by the Board will 
proceed.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2003).  

Besides the veteran's service medical records, there are VA 
and private examination and treatment reports on file dated 
from December 1946 to 2002, including the report of a 
physical examination in July 2000.  These will be described 
below.   

The Board concludes that all available evidence which is 
pertinent to the claim on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folder.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  

The Board additionally observes in passing that additional 
private treatment records were added to the file in October 
2002; those records, however, do not involve treatment for 
left ankle disability and therefore are not pertinent to the 
veteran's claim.  Accordingly, a waiver of such evidence or 
remand of such evidence to the RO for initial consideration 
is not required.  See 38 C.F.R. § 20.1304 (2003); 
cf. Disabled American Veterans v. Secretary of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir.).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issue on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issue on appeal.  



Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities.  Specific schedular criteria will be 
referenced where appropriate below. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria

The veteran is currently assigned a 10 percent evaluation for 
his service-connected left ankle disability under Diagnostic 
Codes 5010-5271.

According to Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis, read as follows:

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).

Under Diagnostic Code 5271, ratings are based on ankle 
limitation of motion, with a 10 percent rating for moderate 
disability and a 20 percent rating for marked disability.  
The words "slight," "moderate" and "marked" are not defined 
in the Rating Schedule, and rather than applying a mechanical 
formula, the Board must adhere to the provisions of 38 
U.S.C.A. § 7104(a) and 38 C.F.R. § 4.6 by evaluating all of 
the evidence to the end that its decisions are "equitable and 
just."  

Moderate" is defined as "of average or medium quality, amount 
, scope, range, etc." Webster's New World Dictionary, Third 
College Edition (1988) at 871.  "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous."  
Id. at 828.

Full range of motion of the ankle includes dorsiflexion from 
0-20 degrees and plantar flexion from 0-45 degrees.  38 
C.F.R. § 4.71, Plate II (2003).

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

According to the veteran's June 1946 discharge examination 
report, the veteran incurred a fracture of the left leg in 
service.  X-rays of the left ankle during a VA 
hospitalization in January 1947 revealed evidence of a 
fracture.  The diagnosis on special orthopedic examination in 
October 1947 was old, healed fracture of the left medial 
malleolus with traumatic arthritis, mild, and residual pain, 
moderately severe.  

The veteran was hospitalized in April 1952 with complaints of 
pain and swelling in the ankles.  Based on X-ray findings, 
the diagnosis was traumatic arthritis of the left ankle, 
minimal.

VA outpatient records and examination reports from May 1978 
to October 1980 reveal intermittent complaints of left ankle 
disability.  X-rays of the left ankle in August 1980 did not 
show arthritis.

Private outpatient records dated from March 1997 to September 
2000, and dated in 2002, do not show treatment for left ankle 
disability.

The veteran complained on VA orthopedic examination in July 
2000 of pain, weakness, stiffness, swelling with heat, and 
giving way of the left ankle.  He complained that the pain 
was chronic, 3 on a scale of 0-10, with occasional flare-ups.  
Precipitating factors included standing too long, walking too 
long, doing jobs around the house where he had to bend, and 
cold weather.  Physical examination of the left ankle did not 
reveal any swelling, redness, heat, or abnormal movement.  
There was minimal guarding of movement on palpation and some 
mild tenderness along the medial sides of the malleolus 
extending up into the lateral tibiofibular areas.  The ankle 
had 7 degrees of dorsiflexion and 29 degrees of plantar 
flexion.  There was 4/5 strength resistance against gravity 
and partial resistance on dorsiflexion and plantar flexion.  
The veteran could walk on his toes with some problems; he 
could walk on his heels and could squat without a problem.  
No ankylosis was found.  There was no objective evidence of 
functional limitations on gait testing.  History of left 
ankle fracture, remote, was diagnosed.  X-rays of the left 
ankle in July 2000 were noted to show degenerative joint 
disease or traumatic arthritis.

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After a review of the evidence pertaining to the veteran's 
service-connected right shoulder disability, the Board has 
determined that the most appropriate diagnostic code is the 
one applied by the RO, 38 C.F.R. § 4.71a, Diagnostic Code 
5271, because the veteran's primary problem is ankle pain and 
limitation of movement.  
The medical evidence makes it clear that the veteran's 
principal left ankle disability is arthritis.  Under 
Diagnostic Codes 5010-5003, arthritis is rated based upon 
limitation of motion of the affected joint.  The specific 
diagnostic code for application is therefore Diagnostic Code 
5271 [ankle, limited motion of].

The Board notes that no other diagnostic code relevant to the 
ankle is applicable in this case since there is no evidence 
of ankylosis, meaning immobility, of the left ankle 
(Diagnostic Code 5270), no evidence of malunion of the os 
calcis or astragalus (Diagnostic Code 5273), and he has never 
had an astragalectomy (Diagnostic Code 5274).

Accordingly, the Board will rate the veteran's service-
connected left ankle disability under Diagnostic Code 5271.  

Schedular rating

The veteran, who is currently assigned a 10 percent 
evaluation for his service-connected left ankle disability, 
seeks an increased evaluation.

X-rays in July 2000 show evidence of arthritis of the left 
ankle.  As discussed above, the veteran's left ankle 
arthritis is rated based on limitation of motion.
The question which must be answered by the Board, therefore, 
is whether limitation of motion of the ankle approximates 
"marked".  See 38 C.F.R. § 4.7.

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities, 38 C.F.R. part 4.  The 
Board observes that "moderate" is defined as "of average or 
medium quality, amount, scope, range, etc." Webster's New 
World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  

There is of record a thorough VA orthopedic evaluation report 
dated in July 2000 in which it appears that the veteran's 
service-connected left ankle disability has gotten worse.  
The veteran complained on VA examination in July 2000 of 
multiple left ankle symptoms, including pain, weakness, 
stiffness, and flare-ups.  Motion of the ankle was limited to 
7 degrees of dorsiflexion, with normal dorsiflexion to 20 
degrees, and limited to 29 degrees of plantar flexion, with 
normal plantar flexion to 45 degrees.  This means that 
dorsiflexion was only approximately 1/3rd of normal.  See 
38 C.F.R. § 4.71, Plate II.  

Based on the above evidence, the Board finds that current 
manifestations of the veteran's service-connected left ankle 
disability more closely approximate marked limitation of 
motion.  See 38 C.F.R. § 4.7.  Accordingly, a 20 percent 
disability rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2003).  

DeLuca considerations

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2003).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

However, a 20 percent evaluation has now been granted for the 
veteran's service-connected left ankle disability.  Since 
this is the maximum available schedular rating for limitation 
of motion under Diagnostic Code 5271, the veteran is not 
entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 
4.45.  See the Court's holding in Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Esteban considerations

The veteran's service-connected disability includes a scar.  
The Board has considered the holding of the Court in Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994) to the effect that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for 
one condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.
The Board has therefore considered whether the left ankle 
scar warrants a separate compensable rating.  However, the 
recent medical examination report does not refer to a scar of 
the left ankle.  This is congruent with previous examination 
reports in August 1980, June 1980 and May 1978 and indeed as 
far back as October 1947.  It is therefore clear that a scar 
does not exist.  The veteran's rating is protected, 
see 38 C.F.R. § 3.951(2003), so service connection for the 
scar cannot be severed.  However, it is equally clear that a 
separate rating is not warranted for the nonexistent scar.

Extraschedular considerations

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2002 Statement of the Case, the RO discussed the 
applicability of 38 C.F.R. § 3.321(b)(1).  Consequently, the 
Board will address the possibility of the assignment of an 
extraschedular rating for the disability at issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected left ankle 
disability presents an unusual or exceptional disability 
picture.  As discussed above, the service-connected left 
ankle disability is principally manifested by complaints of 
pain and some limitation of motion.  The veteran's left ankle 
disability is rated under Diagnostic Code 5271 [limitation of 
motion of the ankle].  The assigned 20 percent evaluation, 
which is indicative of marked limitation of motion, 
contemplates the symptomatology here demonstrated.  The Board 
finds that the veteran's symptoms are consistent with the 
criteria in the Rating Schedule.  

There is no medical evidence that the veteran has been 
hospitalized for his left ankle disability.  Additionally, a 
review of the medical reports does not indicate that the 
clinical picture is in any way out of the ordinary.  In fact, 
the examiner noted on VA orthopedic examination in July 2000 
that there was no objective evidence of functional limitation 
on gait testing.  There is nothing in the medical record to 
indicate that the veteran's service-connected left ankle 
disability would cause marked interference with employment.  

Consequently, the Board finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for the veteran's service-
connected left ankle disability.





CONTINUED ON NEXT PAGE



ORDER

Entitlement to a 20 percent evaluation for service-connected 
left ankle disability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



